DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 03/04/2021 has been entered – Claims 1, 3-4, and 6 are amended and Claims 7-15 are new. Claims 1-15 remain pending in the application. 

The objection to the specification as set forth previously in the Non-Final Office Action mailed 10/23/2020 is overcome due to Applicant’s amendment. Accordingly, said objection is withdrawn. However, it is noted that said amendment also brings about an issue of new matter, addressed below in the objection to the specification. 
Applicant is reminded of the proper manner of making amendments in the application. Per 37 C.F.R. 1.121(b)(1)(ii), the full text of any replacement paragraph with markings to show all the changes relative to the previous version of the paragraph. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. See MPEP § 714.
The amendment to the specification to replace the incomplete structures includes underlines to indicate which structures are new but does not include the deleted subject matter with a strike-though or double brackets. 

The objection to Claim 3 as set forth previously in the Non-Final Office Action mailed 10/23/2020 is overcome due to Applicant’s amendment. Accordingly, said objection is withdrawn. However, it is noted that said amendment also brings about an issue of new matter, addressed below in the rejection of Claim 3 (and Claims 12-15) under 35 U.S.C. 112(a). 
Applicant is reminded of the proper manner of making amendments in the application. Per 37 C.F.R. 1.121(c)(2), the text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  See MPEP § 714.
The amendment to Claim 3 to replace the incomplete structures includes neither underlines to indicate which structures are new nor does it include the deleted subject matter with a strike-though or double brackets. 

The rejection of Claims 4-6 under 35 U.S.C. 112(b) as set forth previously in the Non-Final Office Action mailed 10/23/2020 is overcome due to Applicant’s amendment. Accordingly, said rejection is withdrawn.

The rejection of Claims 1-6 under 35 U.S.C. 102(a)(2) as being anticipated by Miyake et al. as set forth previously in the Non-Final Office Action mailed 10/23/2020 is overcome due to Applicant’s amendment. However, as outlined below, new grounds of rejection have been made.

The rejection of Claims 1-2 and 4-6 under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. as set forth previously in the Non-Final Office Action mailed 10/23/2020 is overcome 

Response to Arguments
Insofar as they apply to the new grounds of rejection below, Applicant’s arguments on Pages 32-35 of the reply dated 03/04/2021 with respect to the rejection of Claims 1-6 under 35 U.S.C. 102 as set forth in the previous Office Action have been fully considered but are not persuasive. 
Applicant’s Argument – Regarding the rejection of Claim 1 as being anticipated by Miyake, Applicant argues on Page 34 of the reply that Miyake fails to disclose or suggest a structure according to the amended claim wherein L cannot be an arylene group. 
Examiner’s Response – As outlined in the new grounds of rejection below, Miyake teaches the compound E2 for use in the hole transport region of an OLED. Miyake does not explicitly teach a compound such as E2 wherein the linking group between the naphthalene and the amine is not an arylene group. However, Miyake’s E2 is a compound according to [Formula 6] wherein a single bond may be the linking group between the naphthalene and amine in addition to linking groups L. Therefore, given the general formula and teachings of Miyake, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenyl linking group in E2 for a single bond linker because Miyake teaches that the linking group may suitably be selected as 0. The substitution would have been one preferred element for another and one of ordinary skill in the art would reasonably expect the predictable result that the modified compound would be useful in the hole transport region of the device of Miyake. See MPEP § 2143 (B). 

Insofar as they apply to the new grounds of rejection below, Applicant’s arguments on Pages 35-36 of the reply dated 03/04/2021 with respect to the patentability of newly added Claims 7-15 have been fully considered but are not persuasive.  
Applicant’s Argument – Regarding Claim 7, Applicant argues on Page 35-36 of the reply that the compounds where L is a single bond are deleted and the compounds where Ar1 and Ar2 are a substituted or unsubstituted aromatic hydrocarbon ring are deleted. Applicant submits that Miyake and Lee fail to disclose a compound according to Claim 7, rendering Claim 7 allowable over Miyake and Lee. 
Examiner’s Response – Regarding the teachings of Lee with respect to Claim 7, the Examiner respectfully disagrees. As outlined in the rejection below, Lee teaches a compound P-14 which includes aromatic heterocyclic moieties for Ar1 and Ar2 as required by the claim. The linker between the naphthyl and the amine group in P-14 is a single bond. Since the amended claim still allows for m=0, the claim encompasses structures wherein the linker is a single bond. It is known in the art that when linking groups have a subscript of 0, the linking group is a single bond. 
Applicant’s Argument – Applicant argues on Page 36 of the reply that Claims 8-11 depend from Claim 7 and are therefore allowable for at least the reasons argued with respect to Claim 7. 
Examiner’s Response – Applicant has not provided additional arguments with respect to these claims and therefore, for the reasons outlined above, this is not found persuasive. 
Applicant’s Argument – Regarding Claim 12, Applicant argues on Page 36 of the reply that Miyake and Lee fail to disclose or suggest the list of compounds in Claim 12. 
Examiner’s Response – Regarding the teachings of Miyake with respect to Claim 12, the Examiner respectfully disagrees. As outlined in the rejection below, Miyake 
Applicant’s Argument – Applicant argues on Page 36 of the reply that Claims 13-15 depend from Claim 12 and are therefore allowable for at least the reasons argued with respect to Claim 12. 
Examiner’s Response – Applicant has not provided additional arguments with respect to these claims and therefore, for the reasons outlined above, this is not found persuasive. 








Specification
The amendment filed 03/04/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Applicant has not provided arguments with respect to support for the amendment to the structures in the specification. It is the Examiner’s position that the amendment to the specification to show full chemical structures of those structures that were previously cut off is not supported by the disclosure as originally filed. The pieces of the structures in the new specification that were added to complete the incomplete structures were not previously presented. Likewise, one of ordinary skill in the art would understand that a variety of structures exist which could feasibly replace the incomplete structures. For example, Compound 70 as originally filed (see below) could possess an unsubstituted phenyl group (as shown in Compound 70 of the amended specification) but it also could possess a substituted phenyl group, a naphthyl group, a carbazolyl group, etc. 

Original Compound 70: 
    PNG
    media_image1.png
    210
    173
    media_image1.png
    Greyscale
   Amended Compound 70: 
    PNG
    media_image2.png
    219
    163
    media_image2.png
    Greyscale


Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
Claims 3 and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 3, Applicant has not provided arguments with respect to support for the amendment to the structures of the instant claim. It is the Examiner’s position that the amendment to the Claim 3 to show full chemical structures of those structures that were previously cut off is not supported by the disclosure as originally filed. The pieces of the structures in the amended claim that were added to complete the incomplete structures were not previously presented. Likewise, one of ordinary skill in the art would understand that a variety of structures exist which could feasibly replace the incomplete structures. For example, Compound 70 as originally filed (see below) could possess an unsubstituted phenyl group (as shown in Compound 70 of the amended claim) but it also could possess a substituted phenyl group, a naphthyl group, a carbazolyl group, etc. 

Original Compound 70: 
    PNG
    media_image1.png
    210
    173
    media_image1.png
    Greyscale
   Amended Compound 70: 
    PNG
    media_image2.png
    219
    163
    media_image2.png
    Greyscale


	Regarding Claim 12, Applicant has incorporated those structures of Claim 3, including all of the structures which have been amended to reflect a complete chemical structure rather 
	
	Dependent Claims 13-15 are rejected for failing to overcome the deficiencies of parent Claim 12. 













Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (KR 20140126108 A), hereinafter “Choi-KR”. A machine translation of Choi is provided with the Office Action and is referred to as Choi-MT hereinafter for citations. 
Regarding Claim 1, Choi teaches an organic light emitting compound (see Choi-KR Pg. 6), referred to herein as C-11 and reproduced below (right) for comparison to Formula A of the instant claim. 

    Instant Formula A: 
    PNG
    media_image3.png
    80
    170
    media_image3.png
    Greyscale
    Choi C-11: 
    PNG
    media_image4.png
    177
    198
    media_image4.png
    Greyscale


As seen from the structure above, Choi’s C-11 meets each of the following limitations of Claim 1: 
R1 and R2 are different from each other and are each independently Structure A or Structure B as described below
The amine substituent of C-11 corresponding to R1 is of Structure A (reproduced below) wherein L is a single bond (m=1), Ar1 is a C16 aromatic hydrocarbon ring (a pyrene), and Ar2 is a C6 aromatic hydrocarbon ring (a phenyl). 
                       Instant Structure A: 
    PNG
    media_image5.png
    79
    174
    media_image5.png
    Greyscale


The phenyl substituent of C-11 corresponding to R2 is of Structure B (reproduced below) wherein m=0 and Ar3 is an unsubstituted C6 aromatic hydrocarbon ring (a phenyl). L is not required to be present.
                          Instant Structure B: 
    PNG
    media_image6.png
    49
    174
    media_image6.png
    Greyscale


n=0 (M is not required to be present)

Regarding Claim 2, Choi teaches the organic light emitting compound C-11 according to Claim 1 above wherein R1 is Structure A and R2 is Structure B.

Regarding Claim 4, Choi teaches an organic light emitting diode comprising a first electrode, a second electrode opposite to the first electrode, and one or more organic layers interposed between the first and second electrode (see Choi-MT [0118]). Choi teaches that the organic layer includes at least one organic light emitting compound according to the present invention (see Choi-MT [0118]) such as C-11. 

Regarding Claim 5, Choi teaches the organic light emitting diode according to Claim 4 above wherein the organic layers are selected from a hole injecting layer, a hole transport layer, a light emitting layer, an electron transport layer, and an electron injecting layer (see Choi-MT [0120]).




Claims 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2017/0125689 A1).
Regarding Claim 7, Lee teaches an organic light emitting compound, referred to herein as P-14 and reproduced below (right) for comparison to Formula A of the instant claim. 

    Instant Formula A: 
    PNG
    media_image3.png
    80
    170
    media_image3.png
    Greyscale
    Lee P-14: 
    PNG
    media_image7.png
    315
    279
    media_image7.png
    Greyscale

	
As seen from the structure above, Lee’s P-14 meets each of the following limitations of Claim 7: 
R1 and R2 are different from each other and are each independently Structure A or Structure B as described below
The amine substituent of P-14 corresponding to R1 is of Structure A (reproduced below) wherein m=0, Ar1 is a C16 heterocyclic group (a benzonaphthofuran), and Ar2 is a C16 heterocyclic group (a benzonaphthothiophene). L is not required to be present. 
                       Instant Structure A: 
    PNG
    media_image5.png
    79
    174
    media_image5.png
    Greyscale


The phenyl substituent of P-14 corresponding to R2 is of Structure B (reproduced below) wherein m=0 and Ar3 is an unsubstituted C6 aromatic hydrocarbon ring (a phenyl). L is not required to be present.
                          Instant Structure B: 
    PNG
    media_image6.png
    49
    174
    media_image6.png
    Greyscale


n=0 (M is not required to be present)

Regarding Claim 8, Lee teaches the organic light emitting compound P-14 according to Claim 7 above wherein R1 is Structure A and R2 is Structure B.

Regarding Claim 9, Lee teaches an organic electric element (100 – see [0047] and Figure 1) comprising a first electrode (120), a second electrode opposite to the first electrode (180), and one or more organic layers interposed between the first and second electrode (see Figure 1) wherein one of the organic layers comprises the naphthalene derivative P-14 according to Claim 7 above (see [0050]). Furthermore, Lee teaches that said organic electric element may be an organic light emitting diode (OLED) (see [0058]).

Regarding Claim 10, Lee teaches the organic light emitting diode according to Claim 9 above wherein the organic layers (see [0048] and Figure 1) are selected from a hole injecting layer (130), a hole transport layer (140), a hole auxiliary layer (see "emission auxiliary layer" 151), a light emitting layer (150), an electron transport layer (160), and an electron injecting layer (170).

Regarding Claim 11, Lee teaches the organic light emitting diode according to Claim 9 above wherein the naphthalene derivative P-14 is present in a hole auxiliary layer ("emission auxiliary layer" 151 – see [0050]) interposed between the first and second electrodes (see [0047] & [0050]).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or     nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 20140126108 A) as applied to Claim 1 above. A machine translation of Choi is provided with the Office Action and is referred to as Choi-MT hereinafter for citations.
Regarding Claim 3, Choi teaches the organic light emitting compound C-11 according to Claim 1 above but Choi does not explicitly teach a compound according to those enumerated in the instant Claim. 
1 and Ar2 can be selected from the [Substituent 801] through [Substituent 809] (see Choi-MT [0051]). Substituent 806, a fluorenyl group, is reproduced below (see Choi-KR Pg. 4). Choi teaches that one of the groups R in Substituent 806 is a single bond which bonds with the nitrogen atom bonded to pyrene. 

Choi [Formula B]:    
    PNG
    media_image8.png
    193
    211
    media_image8.png
    Greyscale
   Choi [Substituent 806]: 
    PNG
    media_image9.png
    102
    184
    media_image9.png
    Greyscale


	Therefore, given the general formula and teachings of Choi, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenyl amine substituent in Choi’s C-11 for a fluorene substituent represented by Substituent 806 because Choi teaches that Substituent 806 may suitably be selected as the amine substituent Ar1 or Ar2. The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as dopant in the light emitting layer of the OLED of Choi (see Choi-MT [0120]) and possess the benefits taught by Choi such as color purity (see Choi-MT [0001]). See MPEP § 2143 (B). 
Likewise, it would have been obvious to perform such a substitution, selecting the 2-position as the location for the single bond between the nitrogen and the fluorene because it would have been a choice from a finite number of identified, predictable solutions of location for binding the fluorene to the nitrogen in the amine. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula B and Substituent 
Regarding the identity of R’ and R’’ in the fluorene substituent of the modified compound above, Choi teaches that R’ and R’’ may be independently selected from a list of substituents, including substituted or unsubstituted C1-C60 alkyl groups (see Choi-MT [0056]). Therefore it would have been obvious to one of ordinary skill in the art to form the modified compound above, selecting an unsubstituted C1 alkyl group (a methyl group) for both R’ and R’’. Such a selection would have been a choice from a finite number of identified, predictable solutions of groups suitable for the R’ and R’’ moiety in the fluorene substituent of the amine. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula B and Substituent 806 having the benefits taught by Choi in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143 (E).
The above modifications would yield a compound, referred to herein as C-11-MOD and reproduced below for comparison to Compound 39 of the instant claim. 

      Instant Compound 39: 
    PNG
    media_image10.png
    200
    160
    media_image10.png
    Greyscale
        C-11-MOD: 
    PNG
    media_image11.png
    251
    216
    media_image11.png
    Greyscale


	As seen from the structures above, C-11-MOD is equivalent to Compound 39 of the instant Claim. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 20140126108 A), as applied to Claim 4 above, and further in view of Kamatani et al. (US 2013/0002526 A1). A machine translation of Choi is provided with the Office Action and is referred to as Choi-MT hereinafter for citations. Additional supporting evidence is provided from OED ("auxiliary, adj. and n." OED Online. Oxford University Press, March 2021. Web. 7 May 2021).
Regarding Claim 6, Choi teaches the organic light emitting device according to Claim 4 above wherein the compound C-11 is present in the organic layers disposed between the first and second electrode. Choi suggests that devices including compounds such as C-11 display long lifetimes (see Choi-MT [0001]) but Choi does not teach an OLED wherein compound C-11 is present in a hole auxiliary layer interposed between the first and second electrodes. 
In the analogous art of organic light emitting devices, Kamatani teaches an OLED comprising a pair of electrodes and an organic compound layer disposed therebetween (see [0056]) wherein the organic compound layer may include a hole transporting layer (see [0057]). Kamatani teaches that materials used in the hole transporting layer are preferably those having a high hole mobility such as triarylamine derivatives (see [0062]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the OLED of Kamatani using Choi’s C-11 (a triarylamine derivative) since Kamatani teaches that triarylamines are suitable for use in the hole transporting layer and Choi teaches that C-11 has additional desirable properties in an OLED such as long lifetime. 
Absent a specific definition for hole auxiliary layer in the specification, a hole auxiliary layer is interpreted using the dictionary definition of auxiliary which is “helpful, assistant… giving support or succor” (see OED definition included with Office Action). Therefore, the hole transport layer comprising C-11, which by definition helps/supports in the movement of holes from the anode to the emissive layer, is considered a hole auxiliary layer. 

Claims 1-6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. (US 2020/0235297 A1).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding Claim 1, Miyake teaches an organic light emitting compound, referred to herein as E2 and reproduced below (see Pg. 70) for use in the hole transport region of an OLED (see [0006]). 

Miyake E2: 
    PNG
    media_image12.png
    300
    315
    media_image12.png
    Greyscale

	
Miyake does not explicitly teach a compound such as E2 wherein the linking group between the naphthalene and the amine is not an arylene group. However, Miyake’s E2 is a compound according to [Formula 6], reproduced below (see Pg. 2).  

Miyake [Formula 6]: 
    PNG
    media_image13.png
    193
    300
    media_image13.png
    Greyscale


In Miyake’s [Formula 6] a may be 0 (see [0005] & [0010]). That is, a single bond may be the linking group between the naphthalene and amine in addition to linking groups L. Therefore, given the general formula and teachings of Miyake, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenyl linking group in E2 for a single bond linker because Miyake teaches that the variable a may suitably be selected as 0. The substitution would have been one preferred element for another and one of ordinary skill in the art would reasonably expect the predictable result that the modified compound would be useful in the hole transport region of the device of Miyake. See MPEP § 2143 (B). 
The above modification would yield a compound, referred to herein as E2-MOD and displayed below for comparison to Formula A of the instant claim. 

    Instant Formula A: 
    PNG
    media_image3.png
    80
    170
    media_image3.png
    Greyscale
    E2-MOD: 
    PNG
    media_image14.png
    243
    232
    media_image14.png
    Greyscale

	
As seen from the structure above, E2-MOD meets each of the following limitations of Claim 1: 
R1 and R2 are different from each other and are each independently Structure A or Structure B as described below
The amine substituent of E2-MOD corresponding to R1 is of Structure A (reproduced below) wherein L is a single bond (m=1), and Ar1 + Ar2 are identical to each other and are each independently a substituted C6 aromatic hydrocarbon ring (a biphenyl group)
                       Instant Structure A: 
    PNG
    media_image5.png
    79
    174
    media_image5.png
    Greyscale


The phenyl substituent of E2-MOD corresponding to R2 is of Structure B (reproduced below) wherein L is a single bond (m=1) and Ar3 is an unsubstituted C6 aromatic hydrocarbon ring (a phenyl)
                          Instant Structure B: 
    PNG
    media_image6.png
    49
    174
    media_image6.png
    Greyscale


n=0 (M is not required to be present)

Regarding Claim 2, Miyake teaches the organic light emitting compound E2-MOD according to Claim 1 above wherein R1 is Structure A and R2 is Structure B.

Regarding Claim 3, Miyake teaches the organic light emitting compound E2-MOD, reproduced below (right), according to Claim 1 above wherein the compound is represented by Formula A and is equivalent to Compound 25 of the instant claim.

      Instant Compound 25: 
    PNG
    media_image15.png
    207
    146
    media_image15.png
    Greyscale
        E2-MOD: 
    PNG
    media_image14.png
    243
    232
    media_image14.png
    Greyscale


Regarding Claim 4, Miyake teaches an organic light emitting diode (“organic electroluminescent device” 100 – see [0031] and Figure 1) comprising a first electrode (“EL1”), a second electrode opposite to the first electrode (“EL2”), and one or more organic layers interposed between the first and second electrodes (see Figure 1) wherein one of the organic layers comprises a naphthalene derivative according to Miyake’s general formula 1 (see [0032]).
It would have been obvious to one of ordinary skill in the art to specifically form the OLED of Miyake using compound E2 in the hole transport region as it would have been a selection from a finite number of identified, predictable solutions of a compound useful in the hole transport region in the devices of Miyake (see Pg. 70). See MPEP § 2143 (E). 
Likewise, as discussed above in greater detail with respect to Claim 1, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenyl linking group in E2 for a single bond linker because Miyake teaches that the variable a may suitably be selected as 0. The substitution would have been one preferred element for another and one of ordinary skill in the art would reasonably expect the predictable result that the modified compound would be useful in the hole transport region of the device of Miyake. See MPEP § 2143 (B). 

Regarding Claim 5, Miyake teaches the organic light emitting diode according to Claim 4 above wherein the organic layers (see [0065] and Figure 3) are selected from a hole injection 

Regarding Claim 6, Miyake teaches the organic light emitting diode according to Claim 4 above wherein the naphthalene derivative is present in a hole buffer layer interposed between the first and second electrode (see [0082]). The hole auxiliary layer of the instant application is described as a layer “interposed between a hole transport layer and a light emitting layer to fabricate an organic light emitting diode with high luminous efficiency and long lifetime” (see Pg. 2, lines 19-21 of the instant specification). Absent an additional specific definition of ‘hole auxiliary layer’ in the instant specification, the hole buffer layer is regarded to meet the limitations of the instant claim since it may be located between the hole transport layer and the light emitting layer (see [0072] and Figure 3) for the purpose of increasing light emission efficiency (see [0082]). 

Regarding Claim 12, Miyake teaches an organic light emitting compound, referred to herein as E2 and reproduced below (see Pg. 70) for use in the hole transport region of an OLED (see [0006]). 

Miyake E2: 
    PNG
    media_image12.png
    300
    315
    media_image12.png
    Greyscale

	


Miyake [Formula 6]: 
    PNG
    media_image13.png
    193
    300
    media_image13.png
    Greyscale


In Miyake’s [Formula 6] a may be 0 (see [0005] & [0010]). That is, a single bond may be the linking group between the naphthalene and amine in addition to linking groups L. Therefore, given the general formula and teachings of Miyake, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenyl linking group in E2 for a single bond linker because Miyake teaches that the variable a may suitably be selected as 0. The substitution would have been one preferred element for another and one of ordinary skill in the art would reasonably expect the predictable result that the modified compound would be useful in the hole transport region of the device of Miyake. See MPEP § 2143 (B). 
The above modification would yield a compound, referred to herein as E2-MOD and displayed below for comparison to Compound 25 of the instant claim. 

      Instant Compound 25: 
    PNG
    media_image15.png
    207
    146
    media_image15.png
    Greyscale
        E2-MOD: 
    PNG
    media_image14.png
    243
    232
    media_image14.png
    Greyscale


As seen from the structures above, E2-MOD is equivalent to Compound 25 of the instant Claim. 

Regarding Claim 13, Miyake teaches an organic light emitting diode (“organic electroluminescent device” 100 – see [0031] and Figure 1) comprising a first electrode (“EL1”), a second electrode opposite to the first electrode (“EL2”), and one or more organic layers interposed between the first and second electrodes (see Figure 1) wherein one of the organic layers comprises a naphthalene derivative according to Miyake’s general formula 1 (see [0032]).
It would have been obvious to one of ordinary skill in the art to specifically form the OLED of Miyake using compound E2 in the hole transport region as it would have been a selection from a finite number of identified, predictable solutions of a compound useful in the hole transport region in the devices of Miyake (see Pg. 70). See MPEP § 2143 (E). 
Likewise, as discussed above in greater detail with respect to Claim 12, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenyl linking group in E2 for a single bond linker because Miyake teaches that the variable a may suitably be selected as 0. The substitution would have been one preferred element for another and one of ordinary skill in the art would reasonably expect the predictable result that the modified compound would be useful in the hole transport region of the device of Miyake. See MPEP § 2143 (B). 

Regarding Claim 14, Miyake teaches the organic light emitting diode according to Claim 13 above wherein the organic layers (see [0065] and Figure 3) are selected from a hole injection layer (“HIL”), a hole transport layer (“HTL”), a hole auxiliary layer (“hole buffer layer” – see [0082]), a light emitting layer (“EML”), an electron transport layer (“ETL”), and an electron injecting layer (“EIL”). 

Regarding Claim 15, Miyake teaches the organic light emitting diode according to Claim 13 above wherein the naphthalene derivative is present in a hole buffer layer interposed between the first and second electrode (see [0082]). The hole auxiliary layer of the instant application is described as a layer “interposed between a hole transport layer and a light emitting layer to fabricate an organic light emitting diode with high luminous efficiency and long lifetime” (see Pg. 2, lines 19-21 of the instant specification). Absent an additional specific definition of ‘hole auxiliary layer’ in the instant specification, the hole buffer layer is regarded to meet the limitations of the instant claim since it may be located between the hole transport layer and the light emitting layer (see [0072] and Figure 3) for the purpose of increasing light emission efficiency (see [0082]). 

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Osaka et al. (WO 2009/139358 A1). Additional supporting evidence is provided from OED ("auxiliary, adj. and n." OED Online. Oxford University Press, March 2021. Web. 7 May 2021).
Regarding Claim 12, Osaka teaches triarylamines useful for a transporting layer or a host material of a light-emitting element having a large energy gap and good carrier transporting properties (see [0009]-[0010]) according to general formula (G1) which is 

Osaka G1: 
    PNG
    media_image16.png
    302
    257
    media_image16.png
    Greyscale
    Osaka Compound 84: 
    PNG
    media_image17.png
    365
    403
    media_image17.png
    Greyscale


	Osaka’s Compound 84 differs from the compounds of the instant claim in that the phenyl substituent on the naphthyl group is not located on the same ring as the amine substituent in the meta position. However, according to the general formula G1, Osaka suggests the group represented by α may be substituted with a phenyl (see [0027]) but is not limiting insofar as the position of said phenyl substituent (i.e. a compound wherein the phenyl substituent is on the same ring of the naphthyl as the amine substituent in the meta position relative to the amine is encompassed by the general formula). 
	Therefore, given the general formula and the teachings of Osaka, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of Compound 84 wherein the phenyl substituent of the naphthyl is moved to the position on the naphthyl that is meta to the amine. One of ordinary skill in the art would have been motivated to produce additional compounds represented by general formula G1 in order to pursue the known options within their technical grasp and would expect the isomeric compounds to be useful as a carrier transporting material in the transporting layer or a host material in the a light-emitting element of the device of Osaka and possess the properties taught by Osaka. A prima facie case of obviousness exists when chemical 
The above modification would yield a compound, referred to herein as 84-MOD and displayed below for comparison to Compound 7 of the instant claim. 

Instant Compound 7:  
    PNG
    media_image18.png
    187
    194
    media_image18.png
    Greyscale
    84-MOD: 
    PNG
    media_image19.png
    246
    238
    media_image19.png
    Greyscale


	As seen from the structures above, 84-MOD is equivalent to Compound 7 of the instant claim. 

	Regarding Claim 13, Osaka teaches an organic light emitting diode (see Fig. 1A) comprising a first electrode (102), a second electrode (104) opposite to the first electrode, and one or more organic layers (“EL Layer” 103) interposed between the first and second electrodes (see [0101]). Osaka also teaches that the EL layer 103, includes the inventive triarylamine derivative (see [0104]), such as within the hole transport layer (112) (see [0115]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the OLED of Osaka using Compound 84 in the hole transport layer because such a selection would have been a choice from a finite number of identified predictable solutions for a compound according to the general formula of Osaka useful in the hole transporting layer of the OLED of Osaka. See MPEP § 2143 (E). 


	Regarding Claim 14, Osaka teaches the organic light emitting diode according to Claim 13 above wherein the organic layers are selected from a hole injecting layer (111), a hole transport layer (112), a light emitting layer (113), and an electron transport layer (114) (see [0104]). 

	Regarding Claim 15, Osaka teaches the organic light emitting diode according to Claim 13 above wherein the triarylamine compound is used in the hole transport layer interposed between the first and second electrodes (see [0115]). Absent a specific definition for hole auxiliary layer in the specification, a hole auxiliary layer is interpreted using the dictionary definition of auxiliary which is “helpful, assistant… giving support or succor” (see OED definition included with Office Action). Therefore, the hole transport layer comprising 84-MOD, which by definition helps/supports in the movement of holes from the anode to the emissive layer, is considered a hole auxiliary layer. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136.  The examiner can normally be reached on M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789